Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4-6 and 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the limitation “by this latter” is not understood.  It is not clear what is encompassed by “this latter”.  It appears that “this latter” refers to the last part of structure recited in the previous line of the claim but it is not certain or definite.  The limitation would be more clear if the piece of structure was referred to as, i.e. “said hollow body”.
Claim 9 recites the limitation "the shaft" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7-12 are rejected under 35 U.S.C. 102a1 as being anticipated by Mochizuki (US-20140339034.
	Regarding claim 1, Mochizuki discloses a first tubular body (10), the interior thereof defining a first chamber (at least inside of 10 and/or R above 17); - a second tubular body (11) axially slidable with respect to the first tubular body (fig 1), the interior thereof defining a second chamber (R,  below 17) fluidically communicating with the first chamber (fig 1 at least outside periphery of 17); - a third tubular body (2) disposed inside the second chamber (R) and integral with the second tubular body (11, fig 1), the interior thereof defining a third chamber (R1/R2) fluidically communicating with the second chamber (R); - a hollow stem (4) integral with the first tubular body (10), wherein the interior thereof defines a through cavity (5) which establishes a fluid communication between the third chamber (R1/R2) and the first chamber (fig 1 and at least inside of 10 and/or R above 17); - a first static valve (16) operatively disposed between the second chamber (R) and the third chamber (R1/R2, fig 1); - a second static valve (13), integrally connected to the stem (4), operatively disposed between the third chamber (R1/R2) and the cavity (5) of the stem (fig 1); - a dynamic valve (V) connected to the first tubular body (10) inside the first chamber (fig 1), operatively disposed between the cavity (5) of the stem (4) and the first chamber (at least inside of 10 and/or R above 17 and at least paragraph 25), wherein the dynamic valve (V) comprises a stationary body (9) having one or more openings (at least 9g or 21) for the passage of a fluid, and a shutter (28) movable with respect to the stationary body (9) in order to modify the free cross-section of said one or more openings (paragraph 43), the shutter (28) being moved by a rotative actuator (A).
	Regarding claim 2, Mochizuki discloses wherein the stationary body (9) comprises a hollow body (at least at or near 9c and/or 9e), the interior thereof delimiting a fluid recirculation chamber (S), and which further comprises one or more first fluid inlet/outlet openings (P and/or C) and one or more second fluid outlet/inlet openings (P and/or C).
	Regarding claim 3, Mochizuki discloses wherein the hollow body (9) comprises a bottom wall (at or near 9a) with a first central opening (at or near 21) and a plurality of second openings (9g) circumferentially disposed around the first central opening (21), wherein the first opening of the bottom wall (at or near 9a) is fluidically communicating with the cavity (5) of the stem (4) and the second openings (9g) of the bottom wall are fluidically communicating with the first chamber (at least inside of 10 and/or R above 17).
	Regarding claim 7, Mochizuki discloses wherein the first tubular body (10) comprises a housing (A/31/32/24) for receiving said rotative actuator (A/31/32/24), said housing being disposed at the first chamber (fig 1).
	Regarding claim 8, Mochizuki discloses wherein said dynamic valve (V) is integrally connected to said housing (24, V, figs 1 and 2).
	Regarding claim 9, Mochizuki discloses wherein said housing (A/31/32/24) comprises a bottom wall (24a) through which the shaft (29) of the rotative actuator (25) passes, wherein the bottom wall (24a) of the housing delimits with the bottom wall (at or near 9a) of the hollow body (9), the recirculation chamber (S) of the dynamic valve (V, figs 1 and 2).
	Regarding claim 10, Mochizuki discloses wherein said rotative actuator (25) comprises a DC motor (at least paragraph 43, stepping motor).
	Regarding claim 11, Mochizuki discloses wherein said first chamber (inside of 10 and R above 17) and said second chamber (R) are a continuation of each other (fig 1), in order to form together a single chamber (fig 1).
	Regarding claim 12, Mochizuki discloses wherein a suspension for a bicycle (at least paragraph 2, front fork of a two-wheel vehicle has been interpreted as a bicycle), comprising first tubular body (10), the interior thereof defining a first chamber (at least inside of 10 and/or R above 17); - a second tubular body (11) axially slidable with respect to the first tubular body (fig 1), the interior thereof defining a second chamber (R,  below 17) fluidically communicating with the first chamber (fig 1 at least outside periphery of 17); - a third tubular body (2) disposed inside the second chamber (R) and integral with the second tubular body (11, fig 1), the interior thereof defining a third chamber (R1/R2) fluidically communicating with the second chamber (R); - a hollow stem (4) integral with the first tubular body (10), wherein the interior thereof defines a through cavity (5) which establishes a fluid communication between the third chamber (R1/R2) and the first chamber (fig 1 and at least inside of 10 and/or R above 17); - a first static valve (16) operatively disposed between the second chamber (R) and the third chamber (R1/R2, fig 1); - a second static valve (13), integrally connected to the stem (4), operatively disposed between the third chamber (R1/R2) and the cavity (5) of the stem (fig 1); - a dynamic valve (V) connected to the first tubular body (10) inside the first chamber (fig 1), operatively disposed between the cavity (5) of the stem (4) and the first chamber (at least inside of 10 and/or R above 17 and at least paragraph 25), wherein the dynamic valve (V) comprises a stationary body (9) having one or more openings (at least 9g or 21) for the passage of a fluid, and a shutter (28) movable with respect to the stationary body (9) in order to modify the free cross-section of said one or more openings (paragraph 43), the shutter (28) being moved by a rotative actuator (A).
Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 4, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the shutter comprises a plate disposed at the bottom wall of the hollow body and comprising a raised portion disposed at the first central opening of the bottom wall of the hollow body, in order to delimit an auxiliary chamber, wherein the plate is shaped in order to selectively occlude the second openings of the bottom wall of the stationary body due to the rotations thereof.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/Examiner, Art Unit 3657           

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657